t c memo united_states tax_court charles a buda and annette h buda petitioners v commissioner of internal revenue respondent docket no filed date robert s marquis for petitioners kirk s chaberski for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a dollar_figure deficiency in petitioners' federal_income_tax the issues for decision are as follows what was the nature and value of the leasehold interest that mr buda received on liquidation of his wholly owned s_corporation we hold that mr buda received the right to use and receive all income from the underlying realty and that the fair_market_value was dollar_figure did mr buda pursuant to sec_333 make a valid election to defer the recognition of gain on the liquidation we hold that he did not were petitioners entitled to deduct an abandonment_loss we hold that they were not all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact petitioners husband and wife resided in pigeon forge tennessee at the time they filed their petition in c a and bessie king leased approximately acres of land to mr buda and mr buda assigned the lease to b m development co b m a corporation he owned with two other shareholders in b m extended the duration of the lease from to the lease and the assignment were recorded in sevier county tennessee in b m subleased approximately acres of the kings' property acre to mountain ocean corporation moc an s_corporation that at the time of the sublease was owned by mr buda and three other shareholders the sublease which was recorded grants moc a leasehold interest in acre through after entering into the sublease moc constructed a wave pool facility on the property in mr buda acquired percent of moc's stock during that year moc in response to a dramatic increase in insurance costs permanently closed the wave pool facility and attempted to sell the wave pool equipment when these attempts were unsuccessful moc dismantled the equipment and moved it to another location where it remained in storage through in mr buda began converting acre into z buda outlets a retail_outlet mall moc and mr buda borrowed dollar_figure from citizens national bank the bank proceeds of the loan were used to fund construction work on acre as collateral for the loan moc assigned the bank the leasehold interest in and right to all rental income from acre as additional collateral mr buda assigned interests in two other parcels of realty that he held in his individual capacity the shops in the mall were leased to various businesses mr buda signed either in his individual capacity or as president of moc the leases and related amendments and assignments all cash transactions relating to the operation of the mall were processed through a bank account under the name z buda factory outlets the mall's income and expenses were reported on petitioners' records and tax returns the expenses reported by petitioners for and included dollar_figure in rent payments which were reported as income on moc's records and tax returns on date moc was liguidated its leasehold interest in acre and all other corporate assets were distributed to mr buda on his return mr buda reported the liquidating_distribution ie dollar_figure of property received a dollar_figure stock basis and a resulting capital_loss of dollar_figure on its return moc reported an dollar_figure abandonment_loss relating to the wave pool equipment mr buda moc's sole shareholder reported this loss on his return opinion rt nature and value of the leasehold interest the amount_realized on liquidation of moc is in dispute more specifically the parties disagree about the nature and value of the leasehold interest in acre that mr buda received respondent contends that the leasehold interest in acre included the right to use and receive all income from the property petitioners contend that moc subleased acre to mr buda for dollar_figure per year and that on liquidation mr buda received the right to the dollar_figure annual payments the nature of the leasehold interest received by mr buda therefore turns on whether moc subleased acre petitioners assert that moc entered into an oral sublease with its sole shareholder mr buda mr buda and daniel cooper mr buda's accountant testified their testimony relating to the terms of the oral sublease was vague and contradictory moreover neither witness could offer the court any explanation why this sublease was not in writing while all other agreements relating to acre were in writing ie mr buda's lease with the kings his assignment of that lease to b m and b m's sublease to moc furthermore the record controverts petitioners' contention for example the bank required moc to pledge its leasehold interest in and right to all rents from acre and moc consented to assignments of leases in short petitioners' contention is meritless petitioners emphasize that the records relating to the operation of the mall were consistent with the alleged oral sublease e maintaining a separate checking account for the activity reporting the activity on mr buda's income_tax returns and recording the dollar_figure rent payments on mr buda's and moc's books while these records may be consistent with a sublease they are not convincing evidence of a sublease see blectric neon inc v commissioner 56_tc_1324 stating that we closely scrutinize transactions between shareholders and their closely held corporations because such transactions are easily manipulated affd without published opinion 496_f2d_876 5th cir we conclude that moc did not sublease acre to mr buda and that upon liguidation of moc mr buda received the right to use and receive all income from acre respondent determined that on the date of liquidation the fair_market_value of the leasehold interest in acre was dollar_figure respondent's assumptions were reasonable and his analysis was thorough petitioners' contention that the fair_market_value should be lower ie dollar_figure was unpersuasive accordingly we sustain respondent's determination relating to the gain realized on liquidation of moc il sec_333 election respondent contends that petitioners did not make an election under sec_333 and thus are not eligible to defer the gain relating to moc's liquidation petitioners contend that they made a valid election under sec_333 and thus may defer the gain congress in repealed sec_333 but provided a transition rule that allowed certain shareholders to elect to defer gain realized from a liquidating_distribution received before date see tax_reform_act_of_1986 publaw_99_ sec_631 d 100_stat_2085 as amended by technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec g 102_stat_3342 the election was required to be in writing and filed by the shareholder on form_964 election of shareholder under sec_333 liquidation within days after the adoption date of the liquidation plan see sec_333 sec_1 income_tax regs the parties agree that the internal_revenue_service did not receive form_964 at trial mr cooper delineated in great detail the circumstances under which he allegedly mailed form_964 yet during the course of the 4-year audit he inexplicably failed to mention any of this to the internal_revenue_service representatives mr buda's testimony relating to this issue e that he signed some forms on a sunday afternoon was similarly unpersuasive we conclude that petitioners did not make a sec_333 election accordingly petitioners must recognize the gain relating to moc's liquidation tit abandonment_loss respondent disallowed petitioners' abandonment_loss because petitioners failed to establish that moc abandoned the wave pool equipment in that year sec_165 permits a deduction for any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise to be entitled to an abandonment_loss petitioners must prove an intent to abandon coupled with an act of abandonment see 59_tc_220 the loss is allowed for the year in which the act of abandonment takes place see sec_1_165-1 income_tax regs moc may have abandoned the wave pool equipment in e the year moc dismantled moved and attempted to sell the eguipment but did not abandon the equipment in 1988--the year the loss was reported accordingly petitioners are not entitled to an abandonment_loss all other contentions are irrelevant or moot to reflect the foregoing decision will be entered for respondent
